Exhibit 10.13

FIRST AMENDMENT TO THE

ADVISORY AGREEMENT

BY AND BETWEEN

COLE CREDIT PROPERTY TRUST IV, INC.

AND

COLE REIT ADVISORS IV, LLC

This FIRST AMENDMENT of the ADVISORY AGREEMENT (this “Amendment”) is made as of
February 23, 2012 by and between COLE CREDIT PROPERTY TRUST IV, INC., a Maryland
corporation (the “Company”), and COLE REIT ADVISORS IV, LLC, a Delaware limited
liability company (the “Advisor”). This Amendment amends that certain Advisory
Agreement, dated as of January 20, 2012, by and between the Company and the
Advisor (the “Advisory Agreement”). All capitalized terms not defined herein
shall have the meanings given to each in the Advisory Agreement.

WHEREAS, the Board, including all of the Independent Directors, has determined
to amend Section 4.02 of the Advisory Agreement; and

WHEREAS, Section 6.04 of the Advisory Agreement provides that the Advisory
Agreement shall not be changed, modified, or amended, in whole or in part,
except by an instrument in writing signed by both parties thereto, or their
respective successors or assignees;

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1. The second sentence of Section 4.02 of the Advisory Agreement is hereby
deleted and replaced with the following:

This Agreement also may be terminated at the option of either party upon 60 days
written notice without cause or penalty (if termination is by the Company, then
such termination shall be upon the approval of a majority of the Independent
Directors).

2. This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of such counterparts shall together constitute one and the same
instrument. This Amendment shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties.

3. Except as specifically amended hereby and as previously amended, the Advisory
Agreement shall remain in full force and effect.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

COLE CREDIT PROPERTY TRUST IV, INC. /s/ Christopher H. Cole

Christopher H. Cole

Chairman, Chief Executive Officer and President

 

COLE REIT ADVISORS IV, LLC /s/ Marc T. Nemer

Marc T. Nemer

Chief Executive Officer and President

 

-2-